Order entered April 2, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00129-CR
                              No. 05-21-00130-CR

                 VICTORIA IFEANYI ANWUZIA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the County Court at Law No. 1
                           Rockwall County, Texas
               Trial Court Cause Nos. CR16-0886 & CR16-0887

                                    ORDER

      Appellant timely filed notices of appeal on February 12, 2021. On March 29,

2021, the Court was notified that the trial court allowed appointed counsel to

withdraw from representing appellant in these appeals.

      We ORDER the trial court to conduct a hearing to determine whether

appellant is indigent and entitled to court-appointed counsel in these appeals. If

the trial court finds that appellant is entitled to court-appointed counsel, we

ORDER the trial court to appoint an attorney to represent appellant in the appeals.
If the trial court finds that appellant is not entitled to court-appointed counsel, the

trial court shall determine whether appellant will retain counsel to represent her in

the appeals and, if so, the name, State Bar number, and contact information for

retained counsel.

      If appellant decides that she does not wish to be represented by counsel, the

trial court shall advise appellant of the following:

   • The trial court shall first advise appellant that she does not have the right to
     court-appointed counsel of her choice. See Buntion v. Harmon, 827 S.W.2d
     945 (Tex. Crim. App. 1992); Sampson v. State, 854 S.W.2d 659 (Tex. App.–
     Dallas 1992, no pet.). If appellant does not desire to proceed pro se, the
     trial court shall appoint an attorney.

   • The trial court shall next advise appellant of the dangers and disadvantages
     of self-representation. See Hubbard v. State, 739 S.W.2d 341, 345 (Tex.
     Crim. App. 1987). The trial court shall further advise appellant that she does
     not have the right to hybrid representation and that, if she proceeds pro se,
     any brief filed by counsel or a third-party will be stricken.

   • If the trial court determines appellant’s waiver of counsel is knowing and
     voluntary, it shall provide appellant with a written statement in substantially
     the form provided in article 1.051(g) of the Texas Code of Criminal
     Procedure and have it signed by appellant. See TEX. CODE CRIM. PROC. ANN.
     art. 1.051(g).

      We ORDER the trial court to transmit a supplemental record containing the

written findings of fact, any supporting documentation, and any orders to this

Court within THIRTY DAYS of the date of this order.                 If the trial court

determines appellant’s waiver of counsel is knowing and voluntary, the

supplemental record shall contain appellant’s signed, written waiver in
substantially the form provided by article 1.051(g). See TEX. CODE CRIM. PROC.

ANN. art. 1.051(g).

         We ORDER the trial court to transmit any record of the hearing on counsel,

including findings of fact, any orders, and any supporting documentation, to this

Court within THIRTY DAYS of the date of this order.

         We ORDER District Clerk Lea Carlson to file supplemental clerk’s records

containing the appointment of counsel within THIRTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable Brian

Williams, Presiding Judge, County Court at Law No. 1; to Lea Carlson, Rockwall

County District Clerk; to Victoria Anwuzia, P.O. Box 701656, Dallas, TX 75370;

and to the Rockwall County District Attorney’s Office, Appellate Division.

         We ABATE the appeals to allow the trial court an opportunity to comply

with this order. They shall be reinstated when the supplemental clerk’s records are

filed or the Court deems it appropriate to do so.


                                              /s/   LANA MYERS
                                                    JUSTICE